348 S.W.3d 148 (2011)
NORTHLAND ELECTRICAL SERVICES, L.L.C., Appellant,
v.
CAR CREDIT, INC., Respondent.
No. WD 73115.
Missouri Court of Appeals, Western District.
September 20, 2011.
Dennis J. Owens and Jonathan Sternberg, Kansas City, MO, for appellant.
Frank C. Devries, Kansas City, MO, for respondent.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Northland Electrical Services, LLC, appeals a judgment entered by the Circuit Court of Jackson County, following a bench trial, which found that Northland had failed to prove that an oral contract existed for the performance of electrical work between Northland and respondents Car Credit, Inc., and 2716 E 14th Street, LLC (collectively "Car Credit"). Having rejected Northland's breach of contract theory, the trial court instead awarded Northland damages on its alternative quantum meruit claim. Northland asserts on appeal that it is undisputed that Northland and Car Credit had agreed to the essential terms of a contract, and that this case should therefore be remanded for a new trial on damages on its breach of contract claim. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).